
	

113 HR 890 : Preserving the Welfare Work Requirement and TANF Extension Act of 2013
U.S. House of Representatives
2013-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		1st Session
		H. R. 890
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 14, 2013
			Received; read twice and referred to the
			 Committee on
			 Finance
		
		AN ACT
		To prohibit waivers relating to compliance
		  with the work requirements for the program of block grants to States for
		  temporary assistance for needy families, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Preserving the Welfare Work
			 Requirement and TANF Extension Act of 2013.
		2.Prohibition on
			 TANF waivers relating to compliance with the TANF work requirements
			(a)In
			 generalNotwithstanding any
			 other provision of law, the Secretary of Health and Human Services may not do
			 the following:
				(1)Finalize, implement, enforce, or otherwise
			 take any action to give effect to the Information Memorandum dated July 12,
			 2012 (Transmittal No. TANF–ACF–IM–2012–03), or to any administrative action
			 relating to the same subject matter set forth in the Information Memorandum or
			 that reflects the same or similar policies as those set forth in the
			 Information Memorandum.
				(2)Authorize,
			 approve, renew, modify, or extend any experimental, pilot, or demonstration
			 project under section 1115 of the Social Security Act (42 U.S.C. 1315) that waives
			 compliance with a requirement of section 407 of such Act (42 U.S.C. 607)
			 through a waiver of section 402 of such Act (42 U.S.C. 602) or that provides
			 authority for an expenditure which would not otherwise be an allowable use of
			 funds under a State program funded under part A of title IV of such Act
			 (42 U.S.C. 601 et
			 seq.) with respect to compliance with the work requirements in
			 section 407 of such Act to be regarded as an allowable use of funds under that
			 program for any period.
				(b)Rescission of
			 waiversAny waiver relating
			 to the subject matter set forth in the Information Memorandum or described in
			 subsection (a)(2) that is granted before the date of the enactment of this Act
			 is hereby rescinded and shall be null and void.
			3.Extension of the
			 temporary assistance for needy families program and related programs through
			 December 31, 2013Activities
			 authorized by part A of title IV and section 1108(b) of the Social Security Act
			 (other than under section 403(b) of such Act) shall continue through December
			 31, 2013, in the manner authorized for fiscal year 2012, and out of any money
			 in the Treasury of the United States not otherwise appropriated, there are
			 hereby appropriated such sums as may be necessary for such purpose. Grants and
			 payments may be made pursuant to this authority on a quarterly basis through
			 the first quarter of fiscal year 2014 at the level provided for such activities
			 for the corresponding quarter of fiscal year 2012.
		4.Budgetary
			 effectsThe budgetary effects
			 of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act
			 of 2010, shall be determined by reference to the latest statement titled
			 Budgetary Effects of PAYGO Legislation for this Act, submitted
			 for printing in the Congressional Record by the Chairman of the Senate Budget
			 Committee, provided that such statement has been submitted prior to the vote on
			 passage.
		
	
		
			Passed the House of
			 Representatives March 13, 2013.
			Karen L. Haas,
			Clerk.
		
	
